- - · - - - - - - - - - · · - - - ..__ -- - -
                                          ,        ---~   - - · - - -- - - - -       ---------- ----·----------------- ---------------~- - . ---------------- ----~-                 -



                 AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                Page I of 1
       ..,.. '---4   ..--...,,,.




                                                                UNITED STATES DISTRICT COURT
                                                                             SOUTHERN DISTRICT OF CALIFORNIA

                                              United States of America                                        JUDGMENT IN A CRIMINAL CASE
                                                         v.                                                    (For Offenses Committed On or After November I, 1987)


                                               Damian Rivera-Rueda                                            CaseNumber: 3:19-mj-21173

                                                                                                              Domdas t. Brown_
                                                                                                              Defendant's ,fttorney


                 REGISTRATION NO. 83742298                                                                                                   tAAR 0 8 2019
                 THE DEFENDANT:                             .                                                                          CLERK. U.S. DISTRICT COURT
                  1ZJ pleaded guilty to count(s) 1 of Complamt                                                                             RN DISTRICT OF CALIFORNIA
                     D was found guilty to count(s)                                          BY
                       after a plea of not guilty.
                       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                Title & Section                             Nature of Offense                                                                       Count Number(s)
                8:1325                                      ILLEGAL ENTRY (Misdemeanor)                                                             1

                     D The defendant has been found not guilty on count(s)                             ~~~~~~~~~~~~~~~~~~~-




                     0 Count(s)                                                                                dismissed on the motion of the United States.

                                                            IMPRISONMENT
                       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                imprisoned for a term of:

                                                          0 TIME SERVED                                 Yo          I1
                                                                                                                    I                                   days

                     IZI Assessment: $10 WAIVED IZI Fine: WAIVED
                     IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                     the defendant's possession at the time of arrest upon their deportation or removal.
                     D Court recommends defendant be deported/removed with relative,                            charged in case


                     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                United States Attorney of any material change in the defendant's economic circumstances.

                                                                /
                                                                    ~--·-    ,
                                                                            ..
                                                                                 '                         Thursday, March 7, 2019
                                                            /
                                    ~-;..__               l __ /./ .·
                                                                                                           Date of Imposition of Sentence
                                                                                                                                                -
                                              ·~
                Received           ~~~~~~~~~
                                               '
                                   DUSM                                                                           VJ, ...,.,....n_,E
                                                                                                                                 STANLEY-K."BOONE
                                                                                                                               ATES MAGISTRATE JUDGE



                 Clerk's Office Copy                                                                                                                           3:19-mj-21173
